Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. The most pertinent of these references have been applied below.
	
	
Election/Restrictions

The previous restriction including election of species has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sandra Katz on 6/2/21.
Cancel claim 1.
Claim 2, line 1, replace “The film for light emitting device according to claim 1” with “A film for light emitting device comprising a cross-linked body having a crosslinking group, wherein said cross-linked body having a crosslinking group is a cross-linked body of a crosslinkable material having a crosslinking group and the amount of said crosslinking group contained in the film for light emitting device is 0.015 mmol/g to 0.05 mmol/g,”.
Claim 6, line 1, replace “claim 1” with “claim 2”.
Claim 7, line 3, replace “claim 1” with “claim 2”.
Claim 8, line 1, replace “a film” with “the film of claim 2”.


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 2-8 is(are) allowable over the closest prior art: Asada (WO2017077904, US 20180308419).
Asada (claims 1-8, abs., Table 4, examples) discloses a OLED comprising a coating comprising hole injection and a polymer:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	The crosslinking group (on CM4) is calculated as 0.11 mmol/g, outside the claimed range of 0.015-0.05 mmol/g
Therefore, claims 2-8 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SHANE FANG/Primary Examiner, Art Unit 1766